Citation Nr: 1700066	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  01-00 128A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a chronic liver disease, to include hepatitis C. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft


INTRODUCTION

The Veteran served on active duty from December 1971 to October 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the appeal currently resides with the RO in Baltimore, Maryland. 

The Veteran testified before the undersigned at a Board hearing in October 2014.  A transcript of this hearing has been associated with his VA claims file.

This matter was previously before the Board in December 2014, at which time the Board reopened and remanded the claim for further development of the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the present claim in December 2014 for the purpose of obtaining a VA examination and etiology opinion.  The Board directed the VA examiner to provide an opinion as to whether it was at least as likely as not that hepatitis C was etiologically related to any incident of active duty service or otherwise had its onset during active duty service.  The examiner was specifically asked to address whether hepatitis was related to in-service air gun vaccinations, or alternatively, to his documented complaints of upper quadrant pain, malaise, and headaches, and/or hospitalization for "possible hepatitis" in March 1972, as evidenced by the service treatment records (STRs). 

The requested opinion was obtained in August 2015.  The VA examiner opined that the hepatitis C was less likely than not incurred in-service.  Notably, the examiner did not address the in-service findings/complaints of upper quadrant pain, malaise, and headaches, the in-service hospitalization for "possible hepatitis" in 1972, or any other evidence specific to the Veteran's case. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Board remand confers "a right to compliance with the remand orders").  Rather, the examiner provided non-specific, generic facts about hepatitis C risk factors as his sole rationale for the negative opinion.  

The Veteran, through his accredited representative, has asserted that the August 2015 opinion is inadequate to the extent that it failed to discuss any facts or evidence specific to his case.  The Board agrees and thus finds that a remand to obtain another addendum to the August 2015 VA examination is required. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); see also Stegall, supra.


Accordingly, the case is REMANDED for the following action:

1. Advise the Veteran that he may update the record with any relevant medical records and, after obtaining any needed authorizations, physically or electronically associated these records with the claims file.

2. After undertaking the above development to the extent possible, obtain another addendum to the August 2015 VA examination by the same examiner or another qualified physician if he is not available.  The claims folder must be made available to and reviewed by the examiner.  

After a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hepatitis C is etiologically related to any incident of active duty service or otherwise had its onset during active duty service, to include as due to the Veteran's (i) vaccinations by air gun injector, and/or (ii) as related to complaints of upper quadrant pain, malaise, and headaches, and hospitalization for "possible hepatitis" in March 1972.

A clear rationale for all opinions is required, to include a discussion of the facts and medical principles involved in this case. 

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)




This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




